This is an appeal by Certiorari from an interlocutory order entered on February 24, 1940, vacating an injunctive order theretofore issued, and also an order *Page 826 
under date of April 16, 1940, denying motion for reference to a special master and staying the further proceedings, and an order entered on June 22, 1940. The appeal was prosecuted under Rule 34 of the Rules of this Court.
The record and the briefs have been examined and Mr. Chief Justice TERRELL, Mr. Justice CHAPMAN and Mr. Justice THOMAS are of the opinion that the writ of certiorari should be granted and the judgment appealed from quashed, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the writ of certiorari should be denied.
When the members of the Supreme Court sit en banc for the consideration of appeals under Rule 34 of the Rules of this Court and after full consideration, it appears that the members of the Court are permanently and equally divided in opinion as to whether the writ of certiorari should be granted and there is no prospect of an immediate change in the personnel of the Court, the writ will be denied and the decree or order below is affirmed.
It is accordingly ordered, adjudged and decreed that the order or decree appealed from be affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.